PER CURIAM.
Affirmed. There is record support for the hearing officer’s finding that, at the relevant time, Appellant was performing services to Appellee as an independent contractor and not as an employee. We do not address Appellant’s earlier employment status as the “qualifying agent” for the Appellee/general contractor, as the record reflects that Appellant had earlier resigned that position.
We also find no merit in Appellant’s other arguments, including that the hearing officer erred by not applying collateral estoppel to bar any claim that Appellant was not an employee because a trial court, in a separate and independent proceeding, had issued a temporary injunction preventing Appellant’s filing claims of lien against Appellee’s purchasers. It does not appear that Appellant’s employment status was at issue or litigated in that case. See Stevens v. Len-Hal Realty, Inc., 403 So.2d 507 (Fla. 4th DCA 1981).
DELL, STONE and STEVENSON, JJ., concur.